550 F.2d 1012
John James TURNER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 76-4119Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 14, 1977.

John James Turner, pro se.
Robert L. Shevin, Atty. Gen., Tallahassee, Fla., Robert J. Landry, Asst. Atty. Gen., Tampa, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before COLEMAN, GODBOLD and TJOFLAT, Circuit Judges.
PER CURIAM:


1
John James Turner's petition to the district court for a writ of habeas corpus raised many issues.  Some of those issues were not presented to the Florida Appeals Court in either counsel's Anders1 brief or in appellant's supplemental brief.


2
"The policy of this court is to defer consideration of a state prisoner's claim for federal habeas relief until he has exhausted his state remedies on all issues raised in his federal habeas petition."


3
Stinson v. State of Alabama, 5 Cir. 1977, 545 F.2d 485.


4
The district court's dismissal order is AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967)